Citation Nr: 0124426	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative residuals, furunculosis of posterior neck, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to January 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 2000.  

Thereafter, the veteran testified at another hearing before 
the undersigned Member of the Board in July 2001 at the RO.  

During his hearings, the veteran has testified, in part, that 
he has other current cysts on his face and groin that are 
part of the same disability for which he is already service-
connected.  As such, the veteran is claiming service 
connection for another cyst condition that can be separately 
rated from the service-connected post-operative residuals, 
furunculosis, involving the posterior neck.  

Since the RO has not had an opportunity to address the issue 
of service connection for a cyst condition in the first 
instance, the Board refers this matter back to the RO for any 
indicated adjudicatory action.  




FINDINGS OF FACT

1.  The veteran's service-connected post-operative residuals, 
furunculosis of posterior neck is manifested by moderate 
disfigurement of the neck.  

2.  Neither ulceration or extensive exfoliation or crusting, 
nor constant itching is shown; marked disfigurement of the 
back of the neck or related functional limitation is not 
demonstrated.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for the service-connected post-operative 
residuals, furunculosis of posterior neck have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800, 7803, 
7804, 7805 7806 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
shows that he was treated in December 1968 for an infection 
on the nape of his neck due to incision an drainage of a 
carbuncle.  The veteran had several carbuncles still on the 
neck which had started to drain.  

Shortly after his discharge from service, the veteran 
submitted a claim of service connection for cysts on his 
neck.  

A review of the post-service medical evidence at that time 
shows that the veteran was admitted to a VA hospital in 
November 1970 with furunculosis of the posterior neck.  The 
furuncle was drained and scar tissue was excised post 
incision and drainage.  An examination of the back of the 
neck showed a large area of old and new abscess formation 
with a lot of scarring.  He had a few shotty nodes in his 
axilla and cervical region.  

A follow-up examination in December 1970 noted two tender 
areas of possible recurrent abscesses.  

A January 1971 RO rating decision granted the veteran service 
connection for post-operative residuals, furunculosis, 
posterior neck and assigned a 10 percent disability rating.  

A March 1983 VA examination noted that there was a large 
inclusion cyst on the right chin which had been operated on 
previously.  Also noted was a large, old well-healed incision 
on the nape of the neck.  

The veteran was admitted to a VA hospital in February 1998 
with a diagnosis of facial abscess.  The veteran underwent 
incision and drainage of a facial abscess and was treated 
with antibiotics.  

At a June 1998 VA examination, the veteran reported that he 
had a history of multiple epidermoid inclusion cysts since 
1967 that could appear anywhere on his body.  Most recently, 
the veteran reported having epidermoid inclusion cysts on his 
jaw which were recently drained due to secondary infection.  
On a total body examination, there were no lesions suspicious 
for malignancy.  On the posterior thighs, bilaterally, there 
were three erythematous annular plaques with central 
clearing.  There was no apparent scale noted.  

It was noted that scattered on the veteran's upper arms, 
flank region and back, were multiple 1 mm. to 2 mm. 
violaceous to erythematous, round, follicular and 
perifollicular papules.  In the jaw region, left greater than 
right, were multiple firm nontender nodules.  There were no 
lesions noted in the axillae or groin region.  The assessment 
was that of multiple epidermoid inclusion cysts, jaw, 
bilaterally; folliculitis, arms and body; tinea corporis, 
posterior thighs.  

The veteran was afforded another VA examination in September 
1999.  The veteran reported that he started to develop lumps 
on his body during service in Vietnam.  The veteran indicated 
that they were occasionally tender.  The veteran reported 
that he was hospitalized in 1960 for six months for excision 
of the lump on his posterior neck.  The veteran reported that 
he still developed new bumps, most recently on his left chin.  

On VA examination, there was noted to be a 3.4 cm. linear, 
slightly pink scar with minimal serous crusting on the left 
chin.  On the posterior neck, there was a 11.5 x 1 cm. spread 
scar.  There was a subcutaneous moveable nodule on the right 
knee.  There was a white cyst in the left groin.  There was 
no limitation in neck movement in four directions.  The 
veteran did not exhibit ulceration or exfoliation.  There 
were no systemic nervous manifestations noted.  The diagnosis 
was that of epidermal inclusion cysts; questionable history 
of furunculosis, by history; scars.  

In his June 2000 Substantive Appeal, the veteran reported 
that his scars were disfiguring and itched quite often.  The 
veteran reported that his scar had always remained an open 
wound that led to puss oozing out of the exposed area.  The 
veteran also noted that he had nodules all over the back of 
his neck and that they itched constantly.  

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 2000.  The veteran testified, in 
essence, that his current cyst condition was part of the 
service-connected disability.  The veteran testified that his 
cysts appeared anywhere on his body.  He reported having 
cysts on his chin, armpits, groin, buttocks and neck.  The 
veteran testified that he had his cysts lanced and drained, 
or sometimes cut out when they appeared.  The veteran also 
testified that his neck twitched and felt numb from the scar.  

In light of the veteran's hearing testimony, he was afforded 
another VA examination in November 2000 to determine whether 
the veteran's inclusion cyst disability was a separate 
disability from that of the service-connected furunculosis of 
the neck or whether they were related.  

On VA examination, an old, well healed 12 cm. scar was noted 
on the back of the veteran's neck.  This measured 8 mm. or 9 
mm. at its widest point.  The scar was not adherent.  The 
veteran had full range of motion of the neck.  There was no 
drainage.  The examiner commented that it was "certainly a 
large scar, because of the sort of cross hatching of the back 
of his neck, it [was] not as prominent as it would be on a 
female, for example."  

The VA examiner noted that the veteran had folliculitis in 
his left groin which was a small infection at the base of a 
hair.  The inclusion cyst that was opened and re-opened on 
the right side of the chin did have a nubbin at the lower end 
which might have been a small cyst or just might have been 
redundant scar tissue.  

The veteran also complained of some slight discomfort of a 
scar on the right knee.  The slightly dimpled scar was healed 
and there was a small cyst at the lateral aspect of the scar 
measuring about 2 mm.  It was not infected, and there was no 
drainage.  The scar was slightly adherent to the underlying 
tissue, but was very well healed.  There was no redness.  
There were no associated systemic or nervous manifestations.  

The diagnosis was that of: (1) Furunculosis of the nape of 
the neck, status post surgical removal of the diseased area 
with a resulting large scar, but no evidence of current 
infection; (2) One small area of folliculitis at the base of 
a hair in the left groin; (3) Inclusion cyst on the right and 
left side of the chin which have apparently been opened and 
drained previously - he had a beard and the scars were barely 
noticeable; (4) Small scar on the right knee with full range 
of motion of his knee and with no interference of the scar in 
the any way with the movements of the knee.  

In conclusion, the examiner noted that the veteran's scars 
were well healed and that there was no drainage.  There was 
no restriction of any movement due to the scars.  The only 
active infection at that time was one small folliculitis in 
the left groin.  There were no inclusion cysts or draining 
lesions of any kind noted on the back and buttocks despite 
the veteran's claims that he had multiple lumps in those 
areas.  The skin on both the back and buttocks was completely 
intact.  

Also, the examiner noted that there was no malignancy of any 
kind.  In this regard, the examiner noted that Diagnostic 
Code 7818, under which the veteran's service-connected 
disability was rated, was incorrect because it governed 
ratings for malignant skin growths.  

Finally, and most importantly, the VA examiner explicitly 
indicated that the inclusion cysts which had developed from 
time to time (and which might become infected) were not 
related to his furunculosis of the neck.  

The veteran thereafter testified at a personal hearing before 
the Undersigned Member of the Board sitting in Hartford, 
Connecticut in July 2001.  The veteran reiterated, in part, 
his contention that his inclusion cysts were related to his 
service-connected furunculosis of the neck.  


II.  Legal Analysis

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The service-connected furunculosis of the posterior neck is 
currently rated under Diagnostic Code 7818-7803 for malignant 
new skin growths.  

Under Diagnostic Code 7818, new growths, malignant, skin are 
to be rated under scars, disfigurement, etc. on the extent of 
constitutional symptoms, physical impairment.  

As the November 2000 VA examiner pointed out, the veteran's 
skin growths are not malignant.  In this regard, Diagnostic 
Code 7819 contemplates ratings for new growths, benign, skin 
and rates under scars disfigurement, etc.  Since Diagnostic 
Code 7818 and 7819 both rate under scars, disfigurement, the 
veteran's rating does not change by virtue of assignment 
under either Diagnostic Code in this case.  

In addition, under Diagnostic Code 7819, it stated that, 
unless otherwise provided, rate Diagnostic Codes 7807 through 
7819 as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  

Diagnostic Code 7800 governs ratings for disfiguring scars of 
the head, face or neck.  Under the Diagnostic Code 7800, a 
noncompensable rating is assigned for a scar of slight 
disfigurement.  A 10 percent evaluation is in order where a 
scar is moderately disfiguring and involves the head, face or 
neck.  A higher 30 percent evaluation is warranted for a scar 
causing severe disfigurement of the head, face or neck 
especially if it produces a marked and unsightly deformity of 
eyelids, lips or auricles.  Finally, a 50 percent rating 
under Diagnostic Code 7800 is assigned for complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial poorly nourished scars with repeated ulcerations.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for superficial scars, which are tender and painful 
on objective demonstration.  Diagnostic Code 7805 instructs 
that scars may be evaluated on the basis of any related 
limitation of function of the body parts, which they affect.  
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).  

Diagnostic Code 7806 governs ratings for eczema.  Under 
Diagnostic Code 7806, a 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires exudation or itching constant, extensive lesions or 
marked disfigurement; a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

In this case, Diagnostic Code 7800 would apply, as the 
veteran's scars are located on the posterior neck.  However, 
a rating in excess of 10 percent is not warranted under this 
code.  

Specifically, to warrant a 30 percent rating under Diagnostic 
Code 7800, severe disfigurement must be shown, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  In this case, the veteran's posterior 
neck scarring is not shown to be more than moderately 
disfiguring.  

The VA examination reports from June 1998, September 1999 and 
November 2000 all reported that the veteran's scar due to 
furunculosis of the posterior neck was well healed, albeit 
large, with no current infection.  The examiner in November 
2000 stated that, while it was certainly a large scar, 
because of the sort of cross hatching of the back of the 
veteran's neck, it was not as prominent as it would be on a 
female.  

It would not benefit the veteran to rate his service-
connected furunculosis under Diagnostic Code 7803 or 7804 
since the maximum allowable rating under either of these 
Diagnostic Codes is 10 percent.  

A higher 30 percent evaluation under Diagnostic Code 7806 is 
also not warranted in this case as the veteran's furunculosis 
of the posterior neck does not exhibit exudation or itching 
constant, extensive lesions or marked disfigurement.  

The Board is mindful that the veteran complained of constant 
itching with respect to cysts on his body; however, the 
November 2000 examiner confirmed that his inclusion cysts, 
which became active from time to time, were not related to 
the service-connected furunculosis of the posterior neck.  

In sum, the medical evidence does not show that there is an 
active infection of the back of the neck which would warrant 
greater ratings for the service-connected furunculosis.  
Moreover, the medical evidence indicated that the veteran 
does not have any functional limitation of the neck.  The 
medical evidence consistently showed a well-healed posterior 
neck scar without evidence of severe disfigurement.  

Although the veteran has complained that his service-
connected furunculosis of the posterior neck is part of the 
same disability which has produced his inclusion cysts on 
various parts of his body, there is no medical evidence 
support this assertion so as to warrant the assignment of 
separate ratings.  

Specifically, the diagnosis at the September 1999 VA examiner 
listed "epidermal inclusion cysts" and "questionable history 
of furunculosis, by history" as separate disabilities.  Then, 
the November 2000 VA examiner clearly stated that the 
veteran's inclusion cysts were not related to the service-
connected furunculosis of the posterior neck.  

As such, the medical evidence simply does not show that a 
severe service-connected disability is present.  It shows 
only that the veteran has a well healed scar on the back of 
his neck.  

Thus, the Board finds that the veteran's claim for an 
increase rating for post-operative residuals, furunculosis of 
the posterior neck must be denied.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether a rating in excess of 10 
percent is warranted for the service-connected furunculosis 
of the posterior neck in light of the new law.  Nonetheless, 
the Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in a 
February 2000 rating decision, March 2000 Statement of the 
Case, an April 2001 Hearing Officer Decision and an April 
2001 Supplemental Statement of the Case that an increased 
rating in excess of 10 percent was not warranted based on the 
current medical evidence of record.  The veteran was informed 
that medical evidence did not show that the service-connected 
furunculosis was in any way related to the inclusion cysts 
shown on recent examinations.  Thus, the rating decision, as 
well as the Statement of the Case, Hearing Officer Decision 
and the Supplemental Statement of the Case informed the 
veteran what was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Hearing Officer Decision, Supplemental 
Statement of the Case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran also 
was afforded two personal hearings.  There is sufficient 
evidence of record to decide his claim properly.  The veteran 
has also been afforded a VA examination to fully evaluate the 
current severity of the service-connected disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
increase.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected furunculosis of 
the posterior neck.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected furunculosis of 
the posterior neck is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

